PER CURIAM.
Appellant, Yvelan Pierre, challenges the trial court’s order denying his motions for post-conviction relief. We affirm the denial of all but two of Appellant’s claims without further discussion. In his fourth and fifth claims for relief, Appellant alleged that his counsel was ineffective in failing to protect his speedy trial rights. The trial court denied these claims by finding that counsel made a strategic decision by refusing to demand speedy trial. However, a determination that an action is strategic generally requires an evidentiary hearing. Hamilton v. State, 979 So.2d 420, 422 (Fla. 2d DCA 2008). Here, these claims were not addressed at an evidentia-ry hearing and the court’s factual findings were not supported by record attachments. We, therefore, reverse the summary denial of claims four and five and remand with directions for the trial court to attach portions of the record that conclusively refute Appellant’s claims or, if such documents are not available, to conduct an evidentiary hearing to determine if counsel made a strategic decision by waiving Appellant’s right to a speedy trial.
AFFIRMED in part, REVERSED in part, and REMANDED.
LEWIS, ROBERTS, and ROWE, JJ., concur.